 
 
I 
111th CONGRESS
2d Session
H. R. 4928 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. Gutierrez introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Deposit Insurance Act to permanently extend the Transaction Amount Guarantee Program. 
 
 
1.Permanent extension of the Transaction Amount Guarantee Program 
(a)TAGP ExtensionSection 11(a)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)) is amended— 
(1)in subparagraph (B)— 
(A)by striking The net amount and inserting the following:  
 
(i)In generalSubject to clause (ii), the net amount; and 
(B)by adding at the end the following new clauses: 
 
(ii)Insurance for noninterest-bearing transaction accountsNotwithstanding clause (i), the Corporation shall fully insure the net amount that any depositor at an insured depository institution maintains in a noninterest-bearing transaction account. Such amount shall not be taken into account when computing the net amount due to such depositor under clause (i). 
(iii)Noninterest-bearing transaction account definedFor purposes of this subparagraph, the term noninterest-bearing transaction account means a deposit or account maintained at an insured depository institution— 
(I)with respect to which interest is neither accrued nor paid; 
(II)on which the depositor or account holder is permitted to make withdrawals by negotiable or transferable instrument, payment orders of withdrawal, telephone or other electronic media transfers, or other similar items for the purpose of making payments or transfers to third parties or others; and 
(III)on which the insured depository institution does not reserve the right to require advance notice of an intended withdrawal.; and 
(2)in subparagraph (C), by striking subparagraph (B) and inserting subparagraph (B)(i).  
(b)Effective dateThe amendments made by subsection (a) shall take effect on July 1, 2010.  
 
